UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 22, 2016 HCi Viocare Exact name of registrant as specified in its charter Nevada 000-53089 30-0428006 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Kintyre House, 209 Govan Road, Glasgow, Scotland G51 1 HJ (Address of principal executive offices) (Zip Code) +44 141 3700321 Registrant’s telephone number, including area code (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 SECTION 3SECURITIES AND TRADING MARKETS ITEM 3.02UNREGISTERED SALES OF EQUITY SECURITIES On March 22, 2016, the Company approved the issuance of 50,000 common shares for services provided by Mr. Mikulas Dylowicz, consultant, in the form of stock awards which shall vest as of the date of grant. The issuance of the stock award was approved by the Board of Directors of the Company. Exemption from Registration. The shares of Common Stock referenced herein to be issued to Mr. Dylowicz will be issued in reliance upon the exemption from securities registration afforded by the provisions of Regulation S of the Securities Act of 1933, as amended, (“Securities Act”), as promulgated by the U.S. Securities and Exchange Commission under the Securities Act. Our reliance upon the exemption under Rule 903 of Regulation S of the Securities Act was based on the fact that the sales of the securities were completed in an "offshore transaction", as defined in Rule 902(h) of Regulation S. We did not engage in any directed selling efforts, as defined in Regulation S, in the United States in connection with the sale of the securities. The investor was not a US person, as defined in Regulation S, and was not acquiring the securities for the account or benefit of a US person. A copy of the Grant Notice is filed as Exhibit 10.1 to this Current Report on Form 8-K. SECTION 9FINANCIAL STATEMENTS AND EXHIBITS ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits. The exhibits listed in the following Exhibit Index are filed as part of this Current Report on Form 8-K: Exhibit No. Description Grant notice for stock award issued March 22, 2016 Filed herewith SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. HCi Viocare Dated: March 23, 2016 By: /s/ Sotirios Leontaritis Name: Sotirios Leontaritis Title: President, Treasurer, CEO, and Director 2
